Exhibit 10.3

 

GTx, INC.
STOCK OPTION GRANT NOTICE
(2013 EQUITY INCENTIVE PLAN)

 

GTx, Inc. (the “Company”), pursuant to its 2013 Equity Incentive Plan (the
“Plan”), hereby grants to Optionholder an option (the “Option”) to purchase the
number of shares of the Company’s Common Stock set forth below.  The Option is
subject to all of the terms and conditions as set forth in this notice (the
“Grant Notice”), in the Option Agreement and in the Plan, both of which are
incorporated herein in their entirety.  For your convenience, a copy of the
Option Agreement is attached hereto.  A copy of the Plan is available from the
Company on request.  Capitalized terms not explicitly defined herein but defined
in the Plan or the Option Agreement will have the same definitions as in the
Plan or the Option Agreement.  If there is any conflict between the terms in the
Option Agreement and the Plan, the terms of the Plan will control.

 

Optionholder:

 

Date of Grant:

 

Vesting Commencement Date:

 

Number of Shares Subject to Option:

 

Exercise Price (Per Share):

 

Total Exercise Price:

 

Expiration Date:

 

 

Type of Grant:                                   o  Incentive Stock Option
                                                                      ¨ 
Nonstatutory Stock Option

 

Exercise Schedule:              Same as Vesting Schedule.

 

Vesting Schedule:                   The Option will vest with respect to one
hundred percent (100%) of the shares of Common Stock subject to the Option on
the earlier to occur of (i) June 1, 2014, (ii) the involuntary termination of
Optionholder’s Continuous Service other than for Cause (as defined below), and
(iii) the consummation of a Change in Control.

 

A termination of Optionholder’s Continuous Service for “Cause” shall mean a
termination of Optionholder’s services by the Company or any of its Subsidiaries
for any of the following reasons:  (i) Optionholder’s failure to substantially
perform his or her duties and responsibilities to the Company or any of its
Subsidiaries; (ii) any material breach or violation by Optionholder of a Company
policy; (iii) any act or omission by Optionholder which results in significant
harm to the Company or any of its Subsidiaries, including, without limitation,
any act or omission by Optionholder which interferes with or disrupts the
ability of any other employee or employees of the Company or any of its
Subsidiaries to substantially perform his, her or their duties and
responsibilities to the Company or any of its Subsidiaries; (iv) any violation
or breach by Optionholder of any obligations under any agreement, covenant or
restrictive covenant between Optionholder and the Company or any of its
Subsidiaries, including, without limitation, the unauthorized use or disclosure
by Optionholder of any proprietary information or trade secrets; or (v)
Optionholder’s commission of an act of fraud, embezzlement, dishonesty,
misappropriation or breach of fiduciary duty against any of the Company or any
of its Subsidiaries, or any felony involving the business, assets or customers
or clients of the Company or any of its Subsidiaries, or Optionholder’s
conviction or plea of guilty or nolo contendere to any other felony.  Any
determination of whether Optionholder’s

 

--------------------------------------------------------------------------------


 

Continuous Service has terminated for Cause shall be made by the Board, in its
sole discretion, and such determination shall be final, binding and conclusive.

 

Payment:                                                                  By one
or a combination of the following items:

 

¨            By cash (as described in the Plan)

 

¨            Pursuant to a Regulation T Program, if the Common Stock is publicly
traded

 

¨            By delivery of already-owned shares, if the Common Stock is
publicly traded

 

¨            If and only to the extent the option is a Nonstatutory Stock
Option, and subject to the Company’s consent at the time of exercise, by a “net
exercise” arrangement

 

Additional Terms/Acknowledgements:  Optionholder acknowledges receipt of, and
understands and agrees to, this Grant Notice, the Option Agreement, the Plan and
the stock plan prospectus for the Plan.  As of the Date of Grant, this Grant
Notice, the Option Agreement, and the Plan set forth the entire understanding
between Optionholder and the Company regarding the Option and supersede all
prior oral and written agreements with respect to the Option, with the
exception, if applicable, of (i) any written employment agreement or offer
letter agreement between the Company and Optionholder specifying the terms that
should govern the Option and (ii) any compensation recovery policy that is
adopted by the Company or is otherwise required by applicable law.  By accepting
the Option, Optionholder consents to receive documents governing the Option by
electronic delivery and to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

 

GTx, INC.

 

OPTIONHOLDER:

 

 

 

 

By:

 

 

 

Signature

 

Signature

 

 

 

 

 

Title:

 

 

Date:

 

Date:

 

 

 

 

 

ATTACHMENT:  Option Agreement

 

--------------------------------------------------------------------------------


 

ATTACHMENT I

 

GTx, INC.
2013 EQUITY INCENTIVE PLAN

 

OPTION AGREEMENT
(INCENTIVE STOCK OPTION OR NONSTATUTORY STOCK OPTION)

 

Pursuant to your Stock Option Grant Notice (the “Grant Notice”) and this Option
Agreement (this “Option Agreement”), GTx Inc. (the “Company”) has granted you an
option (the “Option”) under its 2013 Equity Incentive Plan (the “Plan”) to
purchase the number of shares of the Company’s Common Stock indicated in your
Grant Notice at the exercise price indicated in your Grant Notice.  The Option
is granted to you effective as of the date of grant set forth in the Grant
Notice (the “Date of Grant”).  If there is any conflict between the terms in
this Option Agreement and the Plan, the terms of the Plan will control.  Defined
terms not explicitly defined in this Option Agreement or in the Grant Notice,
but defined in the Plan, will have the same definitions as in the Plan.

 

The details of the Option, in addition to those set forth in the Grant Notice
and the Plan, are as follows:

 

1.                                      VESTING.  Subject to Section 7 below,
the Option will vest as provided in your Grant Notice.  Unless specifically
provided to the contrary by the Board (or an authorized committee thereof),
vesting will cease, in all events, upon the termination of your Continuous
Service.

 

2.                                      NUMBER OF SHARES AND EXERCISE PRICE. 
The number of shares of Common Stock subject to the Option and the exercise
price per share in your Grant Notice will be adjusted for Capitalization
Adjustments as provided in the Plan.

 

3.                                      EXERCISE RESTRICTION FOR NON-EXEMPT
EMPLOYEES.  If you are an Employee eligible for overtime compensation under the
Fair Labor Standards Act of 1938, as amended (that is, a “Non-Exempt Employee”),
and except as otherwise provided in the Plan, you may not exercise your option
until you have completed at least six (6) months of Continuous Service measured
from the Date of Grant, even if you have already been an employee for more than
six (6) months.  Consistent with the provisions of the Worker Economic
Opportunity Act, you may exercise the Option as to any vested portion prior to
such six (6) month anniversary in the case of (i) your death or Disability, (ii)
a Corporate Transaction in which the Option is not assumed, continued or
substituted, (iii) a Change in Control, or (iv) your termination of Continuous
Service on your Retirement.

 

4.                                      EXERCISE PRIOR TO VESTING (“EARLY
EXERCISE”).  You may not exercise the Option prior to vesting.

 

5.                                      METHOD OF PAYMENT.  You must pay the
full amount of the exercise price for the shares of Common Stock subject to the
Option that you wish to exercise.  You may pay the exercise price in cash (as
described in the Plan) or in any other manner permitted by your Grant Notice,
which may include one or more of the following:

 

1

--------------------------------------------------------------------------------


 

(a)                                 Provided that at the time of exercise the
Common Stock is publicly traded, pursuant to a program developed under
Regulation T as promulgated by the Federal Reserve Board that, prior to the
issuance of Common Stock, results in either the receipt of cash (or check) by
the Company or the receipt of irrevocable instructions to pay the aggregate
exercise price to the Company from the sales proceeds.  This manner of payment
is also known as a “broker-assisted exercise,” “same day sale,” or “sell to
cover.”

 

(b)                                 Provided that at the time of exercise the
Common Stock is publicly traded, by delivery to the Company (either by actual
delivery or attestation) of already-owned shares of Common Stock that are owned
free and clear of any liens, claims, encumbrances or security interests, and
that are valued at Fair Market Value on the date of exercise.  “Delivery” for
these purposes, in the sole discretion of the Company at the time you exercise
the Option (or any vested portion thereof), will include delivery to the Company
of your attestation of ownership of such shares of Common Stock in a form
approved by the Company.  You may not exercise the Option (or any exercisable
portion thereof) by delivery to the Company of Common Stock if doing so would
violate the provisions of any law, regulation or agreement restricting the
redemption of the Company’s stock.

 

(c)                                  If the Option is a Nonstatutory Stock
Option, subject to the consent of the Company at the time of exercise, by a “net
exercise” arrangement pursuant to which the Company will reduce the number of
shares of Common Stock issued upon exercise of the Option (or any vested portion
thereof) by the largest whole number of shares with a Fair Market Value that
does not exceed the aggregate exercise price.  You must pay any remaining
balance of the aggregate exercise price not satisfied by the “net exercise” in
cash or other permitted form of payment.  Shares of Common Stock will no longer
be outstanding under the Option and will not be exercisable thereafter if those
shares (i) are used to pay the exercise price pursuant to the “net exercise,”
(ii) are delivered to you as a result of such exercise, and (iii) are withheld
to satisfy your tax withholding obligations.

 

6.                                      WHOLE SHARES.  You may exercise the
Option (or any vested portion thereof) only for whole shares of Common Stock.

 

7.                                      VESTING ACCELERATION.  The outstanding
and unvested portion of the Option shall become fully vested and exercisable on
the earlier to occur of (i) the date on which a Change in Control is
consummated, subject to your Continuous Service on such date; and (ii) the
involuntary termination of your Continuous Service other than for Cause (as
defined in the Grant Notice) prior to June 1, 2014.

 

8.                                      SECURITIES LAW COMPLIANCE.  In no event
may you exercise the Option (or any vested portion thereof) unless the shares of
Common Stock issuable upon exercise are then registered under the Securities Act
or, if not registered, the Company has determined that your exercise and the
issuance of the shares would be exempt from the registration requirements of the
Securities Act.  The exercise of the Option (or any vested portion thereof) also
must comply with all other applicable laws and regulations governing the Option,
and you may not exercise the Option (or any vested portion thereof) if the
Company determines that such exercise would not be in material compliance with
such laws and regulations (including any restrictions on exercise required for
compliance with Treas. Reg. 1.401(k)-1(d)(3), if applicable).

 

2

--------------------------------------------------------------------------------


 

9.                                      TERM.  You may not exercise the Option
before the Date of Grant or after the expiration of the term of the Option.  The
term of the Option expires, subject to the provisions of Section 5(h) of the
Plan, upon the earliest of the following:

 

(a)                                 immediately upon the date on which the event
giving rise to the termination for Cause first occurred (or, if required by law,
the date of the termination of your Continuous Service for Cause);

 

(b)                                 six (6) months after the termination of your
Continuous Service for any reason other than for Cause, your Retirement, your
Disability or your death (except as otherwise provided in Section 9(d) below);
provided, however, that if during any part of such six (6) month period the
Option is not exercisable solely because doing so would violate the registration
requirements under the Securities Act, the Option will not expire until the
earlier of the Expiration Date or until it has been exercisable for an aggregate
period of six (6) months after the termination of your Continuous Service;
provided further, that if (i) you are a Non-Exempt Employee, (ii) your
Continuous Service terminates within six (6) months after the Date of Grant, and
(iii) you have vested in a portion of the Option at the time of your termination
of Continuous Service, the Option will not expire until the earlier of (A) the
later of (x) the date that is seven (7) months after the Date of Grant, and (y)
the date that is six (6) months after the termination of your Continuous
Service, and (B) the Expiration Date;

 

(c)                                  twelve (12) months after the termination of
your Continuous Service due to your Disability (except as otherwise provided in
Section 9(d) below);

 

(d)                                 eighteen (18) months after your death if you
die either during your Continuous Service or within three (3) months after your
Continuous Service terminates for any reason other than Cause;

 

(e)                                  twenty-four (24) months after the
termination of your Continuous Service due to your Retirement;

 

(f)                                   unless this Option is not assumed,
continued or replaced by the successor or acquiring entity, twelve (12) months
after the termination of your Continuous Service, where such termination occurs
either (i) as a condition of a Change in Control or (ii) upon the effectiveness
of a Change in Control;

 

(g)                                 the Expiration Date indicated in your Grant
Notice; or

 

(h)                                 the day before the tenth (10th) anniversary
of the Date of Grant.

 

If the Option is an Incentive Stock Option, note that to obtain the federal
income tax advantages associated with an Incentive Stock Option, the Code
requires that at all times beginning on the Date of Grant and ending on the day
three (3) months before the date of the Option’s exercise, you must be an
employee of the Company or an Affiliate, except in the event of your death or
Disability.  The Company has provided for extended exercisability of the Option
under certain circumstances for your benefit but cannot guarantee that the
Option will necessarily be treated as an Incentive Stock Option if you continue
to provide services to the Company or an Affiliate as a Consultant or Director
after your employment terminates or if you

 

3

--------------------------------------------------------------------------------


 

exercise the Option more than three (3) months after the date your employment
with the Company or an Affiliate terminates.

 

10.                               EXERCISE.

 

(a)                                 You may exercise the vested portion of the
Option during its term by (i) delivering a Notice of Exercise (in a form
designated by the Company), or making the required electronic election with the
Company’s designated broker, and (ii) paying the exercise price and any
applicable withholding taxes to the Company’s stock plan administrator, or to
such other person as the Company may designate, together with such additional
documents as the Company may then require.

 

(b)                                 By exercising the Option you agree that, as
a condition to any exercise of the Option, the Company may require you to enter
into an arrangement providing for the payment by you to the Company of any tax
withholding obligation of the Company arising by reason of (i) the exercise of
the Option, (ii) the lapse of any substantial risk of forfeiture to which the
shares of Common Stock are subject at the time of exercise, or (iii) the
disposition of shares of Common Stock acquired upon such exercise.

 

(c)                                  If the Option is an Incentive Stock Option,
by exercising the Option you agree that you will notify the Company in writing
within fifteen (15) days after the date of any disposition of any of the shares
of the Common Stock issued upon exercise of the Option that occurs within two
(2) years after the Date of Grant or within one (1) year after such shares of
Common Stock are transferred upon exercise of the Option.

 

11.                               TRANSFERABILITY.  Except as otherwise provided
in this Section 11, the Option is not transferable, except by will or by the
laws of descent and distribution, and is exercisable during your life only by
you.

 

(a)                                 Certain Trusts.  Upon receiving written
permission from the Board or its duly authorized designee, you may transfer the
Option to a trust if you are considered to be the sole beneficial owner
(determined under Section 671 of the Code and applicable state law) while the
Option is held in the trust.  You and the trustee must enter into transfer and
other agreements required by the Company.

 

(b)                                 Domestic Relations Orders.  Upon receiving
written permission from the Board or its duly authorized designee, and provided
that you and the designated transferee enter into transfer and other agreements
required by the Company, you may transfer the Option pursuant to the terms of a
domestic relations order, official marital settlement agreement or other divorce
or separation instrument as permitted by Treasury Regulation 1.421-1(b)(2) that
contains the information required by the Company to effectuate the transfer. 
You are encouraged to contact the Company’s General Counsel regarding the
proposed terms of any division of the Option prior to finalizing the domestic
relations order or marital settlement agreement to help ensure the required
information is contained within the domestic relations order or marital
settlement agreement.  If the Option is an Incentive Stock Option, the Option
may be deemed to be a Nonstatutory Stock Option as a result of such transfer.

 

4

--------------------------------------------------------------------------------


 

(c)                                  Beneficiary Designation.  Upon receiving
written permission from the Board or its duly authorized designee, you may, by
delivering written notice to the Company, in a form approved by the Company and
any broker designated by the Company to handle option exercises, designate a
third party who, on your death, will thereafter be entitled to exercise the
Option and receive the Common Stock or other consideration resulting from such
exercise.  In the absence of such a designation, your executor or administrator
of your estate will be entitled to exercise the Option and receive, on behalf of
your estate, the Common Stock or other consideration resulting from such
exercise.

 

12.                               OPTION NOT A SERVICE CONTRACT.  The Option is
not an employment or service contract, and nothing in the Option, the Grant
Notice, this Option Agreement or the Plan will be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your employment. 
In addition, nothing in the Option, the Grant Notice, this Option Agreement or
the Plan will obligate the Company or an Affiliate, their respective
stockholders, boards of directors, officers or employees to continue any
relationship that you might have as a Director or Consultant for the Company or
an Affiliate.

 

13.                               WITHHOLDING OBLIGATIONS.

 

(a)                                 At the time you exercise the Option, in
whole or in part, and at any time thereafter as the Company requests, you hereby
authorize withholding from payroll and any other amounts payable to you, and
otherwise agree to make adequate provision for (including by means of a “same
day sale” pursuant to a program developed under Regulation T as promulgated by
the Federal Reserve Board to the extent permitted by the Company), any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company or any Affiliate that arise in connection with the
exercise of the Option.

 

(b)                                 If the Option is a Nonstatutory Stock
Option, then upon your request and subject to approval by the Company (or the
Board, if necessary for compliance with applicable laws) and compliance with any
applicable legal conditions or restrictions, the Company may withhold from fully
vested shares of Common Stock otherwise issuable to you upon the exercise of the
Option a number of whole shares of Common Stock having a Fair Market Value,
determined by the Company as of the date of exercise, not in excess of the
minimum amount of tax required to be withheld by law (or such lower amount as
may be necessary to avoid classification of your option as a liability for
financial accounting purposes).

 

(c)                                  You may not exercise the Option unless the
tax withholding obligations of the Company and any Affiliate are satisfied. 
Accordingly, you may not be able to exercise the Option when desired even though
the Option is vested, and the Company will have no obligation to issue a
certificate for shares of Common Stock unless such obligations are satisfied.

 

14.                               TAX CONSEQUENCES.  You hereby agree that the
Company does not have a duty to design or administer the Plan or its other
compensation programs in a manner that minimizes your tax liabilities. You will
not make any claim against the Company, or any of its Officers, Directors,
Employees or Affiliates related to tax liabilities arising from the Option or
your other compensation.  In particular, you acknowledge that the Option is
exempt from Section 409A of

 

5

--------------------------------------------------------------------------------


 

the Code only if the exercise price per share specified in the Grant Notice is
at least equal to the “fair market value” per share of the Common Stock on the
Date of Grant and there is no other impermissible deferral of compensation
associated with the option.

 

15.                               NOTICES.  Any notices provided for in the
Option, this Option Agreement, the Grant Notice or the Plan will be given in
writing (including electronically) and will be deemed effectively given upon
receipt or, in the case of notices delivered by mail by the Company to you, five
(5) days after deposit in the U.S. mail, postage prepaid, addressed to you at
the last address you provided to the Company.  The Company may, in its sole
discretion, decide to deliver any documents related to participation in the Plan
and the Option by electronic means or to request your consent to participate in
the Plan by electronic means.  By accepting the Option, you consent to receive
such documents by electronic delivery and to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

 

16.                               GOVERNING PLAN DOCUMENT.  The Option is
subject to all the provisions of the Plan, the provisions of which are hereby
made a part of the Option, and is further subject to all interpretations,
amendments, rules and regulations, which may from time to time be promulgated
and adopted pursuant to the Plan.  If there is any conflict between the
provisions of the Option and those of the Plan, the provisions of the Plan will
control.  In addition, the Option (and any compensation paid or shares issued
under the Option) is subject to recoupment in accordance with The Dodd—Frank
Wall Street Reform and Consumer Protection Act and any implementing regulations
thereunder, any clawback policy adopted by the Company and any compensation
recovery policy otherwise required by applicable law.  No recovery of
compensation under such a clawback policy will be an event giving rise to a
right to resign for “good reason” or for a “constructive termination” (or
similar term) under any agreement with the Company.

 

17.                               OTHER DOCUMENTS.  You hereby acknowledge
receipt of and the right to receive a document providing the information
required by Rule 428(b)(1) promulgated under the Securities Act, which includes
the Plan prospectus.  In addition, you acknowledge receipt of the Company’s
policy permitting certain individuals to sell shares only during certain
“window” periods and the Company’s insider trading policy, in effect from time
to time.

 

18.                               EFFECT ON OTHER EMPLOYEE BENEFIT PLANS.  The
value of the Option will not be included as compensation, earnings, salaries, or
other similar terms used when calculating your benefits under any employee
benefit plan sponsored by the Company or any Affiliate, except as such plan
otherwise expressly provides.  The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.

 

19.                               VOTING RIGHTS.  You will not have voting or
any other rights as a stockholder of the Company with respect to the shares to
be issued pursuant to the Option until such shares are issued to you.  Upon such
issuance, you will obtain full voting and other rights as a stockholder of the
Company.  Nothing contained in the Option, and no action taken pursuant to its
provisions, will create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.

 

6

--------------------------------------------------------------------------------


 

20.                               SEVERABILITY.  If all or any part of this
Option Agreement or the Plan is declared by any court or governmental authority
to be unlawful or invalid, such unlawfulness or invalidity will not invalidate
any portion of this Option Agreement or the Plan not declared to be unlawful or
invalid.  Any Section of this Option Agreement (or part of such a Section) so
declared to be unlawful or invalid shall, if possible, be construed in a manner
which will give effect to the terms of such Section or part of a Section to the
fullest extent possible while remaining lawful and valid.

 

21.                               MISCELLANEOUS.

 

(a)                                 The rights and obligations of the Company
under the Option will be transferable to any one or more persons or entities,
and all covenants and agreements hereunder will inure to the benefit of, and be
enforceable by the Company’s successors and assigns.

 

(b)                                 You agree upon request to execute any
further documents or instruments necessary or desirable in the sole
determination of the Company to carry out the purposes or intent of the Option.

 

(c)                                  You acknowledge and agree that you have
reviewed the Option and this Option Agreement in its entirety, have had an
opportunity to obtain the advice of counsel prior to executing and accepting the
Option, and fully understand all provisions of the Option.

 

(d)                                 This Option Agreement will be subject to all
applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

 

(e)                                  All obligations of the Company under the
Plan and this Option Agreement will be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.

 

*                                        
*                                         *

 

This Option Agreement will be deemed to be signed by you upon the signing by you
of the Grant Notice to which it is attached.

 

7

--------------------------------------------------------------------------------